WIGGINTON, Judge.
This is a workers’ compensation appeal from an order of the deputy commissioner awarding West permanent total disability benefits. We affirm.
The record clearly reveals substantial competent evidence of a good faith work search by claimant. Contrary to employer/carrier’s position, those places of employment investigated by claimant all offered the possibility of light work. Considering claimant’s age of 61 years, his array of disabilities (arteriosclerosis; hypertension; hearing loss; arthritis), coupled with the limitations placed on him by his physician, the deputy’s finding of permanent total disability was justified.
We find adequate support for the deputy’s conclusion that the job offered by employer/carrier, although allegedly light-duty work, would ultimately lead to work responsibilities beyond claimant’s physical abilities.
Newport Industries v. Mathis, 418 So.2d 1175 (Fla. 1st DCA 1982), relied on by employer/carrier is distinguishable. In Mathis, this Court was “unable to approve as adequate a work search wherein the claimant tells potential employers that she will work only when she feels like it.” Id. at 1176. Such is not the case here. West exhibited a desire to work a regular job and even offered his services to the employer as a supervisor of an area wherein he had worked for ten years. That offer was not accepted.
AFFIRMED.
BOOTH and NIMMONS, JJ., concur.